Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed 07/15/2022, the following has occurred: claims 1, 8, 11, and 16 have been amended.  Now, claims 1-20 remain pending.
The previous rejections under 35 U.S.C. 112(b) are withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “storing the healthcare utilization log in an electronic database storing a log data structure comprising: (i) a set of nodes modeling healthcare providers connected by directed edges defined by referral logs, and (ii) a set of healthcare utilization logs associated with a node of the set of nodes through a database pointer.” 
There is no description in the originally filed specification of nodes modeling healthcare providers connected by directed edges. There is no description of any “nodes” or “directed edges” being implemented in the specification.  In mathematics, nodes and directed edges refer to elements of a directed graph and there is no description of this concept in the specification. Therefore, this limitation lacks written description support in the specification.
Claims 2-7 are rejected based on their dependencies on claim 1.
Claim 8 recites the limitation “storing a log data structure comprising: (i) a set of nodes modeling healthcare providers connected by directed edges defined by a set of referral logs, (ii) a set of utilization logs each linked to a node of the set of nodes through a database pointer, (iii) a database pointer linking two or more referral logs within the set of referral logs, and (iv) a database pointer linking at least one of the set of utilization logs with at least one of the one the referral logs, wherein the first referral log is stored as a directed edge from a node of the first healthcare provider to a node of the second healthcare provider.” Claim 8 further recites “storing the second referral log as a directed edge from the node of the second healthcare provider to a node of the third healthcare provider within the log data structure.” Claim 8 further recites “wherein the set of referral logs associated with the provider UID of the second healthcare provider comprise data storing at least one of a directed edge drawn into the node of the second healthcare provider and a directed edge drawn out of the node of the second healthcare provider.” Claim 8 further recites “wherein the inbound re-referral rate is calculated as a proportion of (i) the subset of referral logs that each store a directed edge into the node of the second healthcare provider and that comprise a database association linked to one or more of the subset of referral logs that store a directed edge out of the node of the second healthcare provider, where a timestamp of each referral log storing the directed edge to the node of the second healthcare provider and a timestamp of each referral log storing the directed edge from the node of the second healthcare provider are within the first time period value, relative to (ii) other instances within the subset of referral logs that each store a directed edge into the node of the second healthcare provider.”
There is no description in the originally filed specification of nodes modeling healthcare providers connected by directed edges. There is no description of any “nodes” or “directed edges” being implemented in the specification.  In mathematics, nodes and directed edges refer to elements of a directed graph and there is no description of this concept in the specification. Therefore, this limitation lacks written description support in the specification.
Claims 9-15 are rejected based on their dependencies on claim 8.
Claim 16 recites the limitation “storing a log data structure comprising: (i) a set of nodes modeling healthcare providers connected by directed edges defined by a set of referral logs, (ii) a set of utilization logs each linked to a node of the set of nodes through a database pointer.” Claim 16 further recites “wherein the inbound re-referral rate is calculated as a proportion of (i) the subset of referral logs that each store a directed edge into the node of the referral healthcare provider and that comprise a database association linked to one or more of the subset of referral logs that store a directed edge out of the node of the referral healthcare provider, where a timestamp of each referral log storing the directed edge to the node of the referral healthcare provider and a timestamp of each referral log storing the directed edge from the node of the referral healthcare provider are within the first time period value, relative to (ii) other instances within the subset of referral logs that each store a directed edge into the node of the referral healthcare provider.”
There is no description in the originally filed specification of nodes modeling healthcare providers connected by directed edges. There is no description of any “nodes” or “directed edges” being implemented in the specification.  In mathematics, nodes and directed edges refer to elements of a directed graph and there is no description of this concept in the specification. Therefore, this limitation lacks written description support in the specification.
Claims 17-20 are rejected based on their dependencies on claim 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-7: Step 2A Prong One
Claim 1 recites determining generation of a healthcare utilization record comprising a patient UID of a first patient and a provider UID of a first healthcare provider; determining a place of service value that describes a type of facility associated with the healthcare utilization record; determining a type of service associated with the healthcare utilization record; generating a first utilization log comprising the provider UID of the first healthcare provider, the place of service value, a type of service value, and a utilization time associated with at least one of providing a healthcare service to the first patient and generation of the healthcare utilization record; initiating a referral request to refer a second patient of the second healthcare provider to a referral provider; generating a referral profile for the second patient, the referral profile comprising a place of service range, a type of service range, and a time range, extracting a set of utilization logs from the utilization database, wherein the set of utilization logs comprises the first utilization log comprising the place of service value, and wherein the set of utilization logs each comprise at least one of the place of service value and a different instance of the place of service values; comparing the referral profile to the set of utilization logs; generating a reduced dataset comprising a subset of utilization logs extracted from the set of utilization logs matching the referral profile; calculating, using the subset of utilization logs in the reduced dataset, a POS utilization rate of the first healthcare provider for each instance of the place of service value within the place of service range, wherein the POS utilization rate is a set of percentage values, each percentage value a number of utilization logs in the reduced dataset comprising an instance of the place of service value within the place of service range relative to a total number of utilization logs in the reduced dataset; applying a utilization ruleset to at least one of score, rank, and qualify the first healthcare provider based on criteria comprising the POS utilization rate; adding the provider UID of the first healthcare provider to a referral data. 
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity, but for the recitation of generic computer components.  For example, the limitations encompass a user manually determining/identifying patient and provider records regarding provided services, manually initiating a referral request to another provider, manually extracting place of service values, manually comparing the referral data for the patient being referred to patient/provider records, manually identifying matched data and manually using the matched data to calculate and score the provider for referral, including calculating percentage values for place of service values.  These limitations are examples of a user manually following rules or instructions, which constitutes Certain Methods of Organizing Human Activity.
Claims 2-7 incorporate the abstract idea of claim 1 and further expand on the abstract idea.  For example, claim 2 further encompasses manually identifying data in a patient profile. Claim 3 further encompasses manually calculating additional scoring for a provider. Claim 4 further encompasses manually scheduling a patient for an appointment, but for the recitation of generic computer components (e.g. point-of-care application, automatically). Claim 5 further encompasses manually identifying data in a patient profile and determining a provider within a distance of a location. Claim 6 further encompasses manually determining a place of service. Claim 7 further encompasses further defines data identified above, but for the recitation of generic computer components (e.g. point-of-care application). As explained above, these are examples of a user manually following rules or instructions, which constitutes Certain Methods of Organizing Human Activity.
Claims 1-8: Step 2A Prong Two
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas, linking the abstract idea to a particular technological environment, and insignificant, extra-solution activity (transmitting data over a network). The claims recite a “user interface” including an “application running on a computing device” for initiating the referral request. This recitation of a user interface, application, and computing device, is merely implemented as a tool to execute this portion of the abstract idea.  The written description discloses that the recited computer components encompass generic components including “a general purpose computer” (see paragraph [00201]). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
Storing the data, including nodes and directed edges, in an electronic database is recited at a high level of generality, merely linking the abstract idea to a particular technological environment.  Therefore, this recitation does not integrate the abstract idea into a particular technological environment. 
Additionally, the step of “transmitting the referral data over a network from a server to a computing device running a point-of-care application…” amounts to insignificant extra-solution data transmittal activity, which does not integrate the abstract idea into a practical application.  Furthermore, receiving selections through a “point-of-care” application (claims 4 and 7) amounts to insignificant extra-solution data gathering activity, which does not integrate the abstract idea into a practical application.
Claims 1-7: Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Receiving and transmitting data over a network (i.e. receiving and communicating data or signals) has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).
Insignificant, extra solution, data gathering activity has been found to not amount to significantly more than an abstract idea (see MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).
Storing and retrieving data from memory (i.e. an electronic database) has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (See MPEP 2106.05(d) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).
Therefore, whether considered alone or in combination, the additional elements do not amount to significantly more than the abstract idea.
Claims 8-15: Step 2A Prong One
Claim 8 recites the limitation detecting a first healthcare referral of a first patient, the first healthcare referral from a first healthcare provider to a second healthcare provider; generating a first referral log comprising a provider UID of the first healthcare provider, a provider UID of the second healthcare provider, a referral time of the first healthcare referral, and a type of service; detecting a second healthcare referral of the first patient, the second healthcare referral from the first healthcare provider to a third healthcare provider; generating a second referral log comprising the provider UID of the first healthcare provider, a provider UID of the third healthcare provider, a referral time of the second healthcare referral, and the type of service; determining a referral association between the first healthcare referral and the second healthcare referral; initiating a referral request to refer a second patient to a referral healthcare provider; generating a referral profile for the second patient, the referral profile comprising a type of service range and optionally a place of service range; comparing the referral profile to a referral dataset comprising a set of referral logs associated with the provider UID of the second healthcare provider; generating a reduced dataset comprising a subset of referral logs extracted from the referral dataset matching the referral profile, wherein at least one of the first referral log and the second referral log matches the referral profile; referencing a first time period value; determining, using the subset of referral logs in the reduced dataset, an inbound re-referral rate of the second healthcare provider within the first time period value; applying a referral ruleset to at least one of score, rank, and qualify the second healthcare provider based on criteria comprising the inbound re-referral rate of the second healthcare provider; and adding the provider UID of the second healthcare provider to a referral data.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity.  For example, the limitations encompass a user manually identifying and generating referral data from referrals of a patient to a provider, manually determining associations linking the referrals, manually initiating a referral request, manually generating a referral profile and comparing it to referral data to identify matching referral data, manually calculating a re-referral rate and scoring a provider, and manually adding a provider to a referral. These limitations are examples of a user manually following rules or instructions, which constitutes Certain Methods of Organizing Human Activity.
Claims 9-15 incorporate the abstract idea of claim 8 and further expand on the abstract idea.  For example, claim 9 further encompasses manually scheduling an appointment, but for the recitation of generic computer components (e.g. transmitting over a network to a computing device, selecting on a computing device, automatically). Claim 10 further encompasses manually identifying data from a patient profile. Claim 11 further encompasses manually determining and generating patient and provider data in the process of a referral, but for the recitation of generic computer components (e.g. transmitting over a network). Claim 12 further encompasses manually identifying additional data in the referral process. Claims 13-14 further encompasses manually calculating additional rate data. Claim 15 further defines data utilized in the abstract idea, but for the recitation of generic computer components (e.g. point-of-care application).
Claims 8-15: Step 2A Prong Two
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas and insignificant, extra-solution activity (transmitting data over a network). The written description discloses that the recited computer components encompass generic components including “a general purpose computer” (see paragraph [00201]). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
Storing the data, including nodes and directed edges, in an electronic database is recited at a high level of generality, merely linking the abstract idea to a particular technological environment.  Therefore, this recitation does not integrate the abstract idea into a particular technological environment. 
Additionally, the step of “transmitting the referral data over a network from a server to a computing device…running a point-of-care application…” (claims 9 and 11) amounts to insignificant extra-solution data transmittal activity, which does not integrate the abstract idea into a practical application.  Furthermore, receiving selections through a “point-of-care” application (claims 9 and 15) amounts to insignificant extra-solution data gathering activity, which does not integrate the abstract idea into a practical application.
Claims 8-15: Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Receiving and transmitting data over a network (i.e. receiving and communicating data or signals) has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).
Insignificant, extra solution, data gathering activity has been found to not amount to significantly more than an abstract idea (see MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).
Storing and retrieving data from memory (i.e. an electronic database) has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (See MPEP 2106.05(d) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).
Therefore, whether considered alone or in combination, the additional elements do not amount to significantly more than the abstract idea. 
Claims 16-20: Step 2A Prong One
Claim 16 recites a set of healthcare utilization logs, each comprising the provider UID of a healthcare provider, one or more instances of a type of service value, and one or more instances of a place of service value, a set of healthcare referral logs each comprising the provider UID of the healthcare provider as a referral provider, a provider UID of a referring provider, one or more instances of the type of service value, and one or more instances of the place of service value, a first set of database associations associating one or more of the set of healthcare utilization logs with one or more of the set of healthcare referral logs, a second set of database associations associating one or more of the set of healthcare referral logs with one or more of a different set of healthcare referral logs from the referring provider to a different healthcare provider as a different referral provider; receives a referral request to refer a patient for healthcare services; and at least one of generates and receives a referral profile; compares the referral profile to the set of healthcare referral logs and the set of healthcare utilization logs; and determines matching instances of the set of healthcare utilization logs and the set of referral logs to the referral profile; generates a reduced dataset comprising a subset of the set of utilization logs and a subset of the set of referral logs matching the referral profile; calculates, using the subset of utilization logs in the reduced dataset, a POS utilization rate of a referral healthcare provider for each instance of the place of service value, including calculating percentage values for place of service values; calculates, using the subset of referral logs in the reduced dataset, an inbound re-referral rate of the referral healthcare provider; a hybrid ruleset specifying criteria for to at least one of score, rank, and qualify the healthcare provider based on criteria comprising the POS utilization rate and the inbound re-referral rate; generates a referral data comprising the provider UID of the referral provider, a name of the referral provider, and optionally a referral evaluation data comprising at least one of a score, a rank, and a qualification resulting from application of the hybrid ruleset on the reduced dataset.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations, which constitutes Certain Methods of Organizing Human Activity.  The claim recites a “log server,” “processor,” “memory,” “referral server,” “electronic database,” and several sets of instructions executed by the processor to carry out the above noted limitations.  But for the recitation of these generic computer components, the limitations encompass a user manually requesting a referral and generating a referral profile for a patient, manually comparing the profile to referral logs and utilization logs to determine a matching data, manually calculating a utilization rate and inbound re-referral rate from the matched data to manually score the provider, and manually generating the referral. These limitations are examples of a user manually following rules or instructions, which constitutes Certain Methods of Organizing Human Activity.
Claims 17-20 incorporate the abstract idea of claim 8 and further expand on the abstract idea, but for the recitation of generic computer components.  For example, but for the recitation of generic computer components, claims 17-18 encompasses a user manually determining and generating additional data related to the referral. But for the recitation of generic computer components, claims 19-20 encompasses manually generating and accessing additional referral data.
Claims 16-20: Step 2A Prong Two
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas and insignificant, extra-solution activity. The claims recite several instances of a “server,” “processor,” “memory,” “computer readable instructions,” “computing device,” and “a network” to execute the steps of the abstract idea. The written description discloses that the recited computer components encompass generic components including “a general purpose computer” (see paragraph [00201]). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
Storing the data, including nodes and directed edges, in an electronic database is recited at a high level of generality, merely linking the abstract idea to a particular technological environment.  Therefore, this recitation does not integrate the abstract idea into a particular technological environment. 
Additionally, the step of transmitting referral data over “a network” (claim 19) amounts to insignificant extra-solution data transmittal activity, which does not integrate the abstract idea into a practical application.  Furthermore, receiving selections through a “point-of-care” application (claim 19) amounts to insignificant extra-solution data gathering activity, which does not integrate the abstract idea into a practical application.
Claims 16-20: Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).
Receiving and transmitting data over a network (i.e. receiving and communicating data or signals) has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).
Insignificant, extra solution, data gathering activity has been found to not amount to significantly more than an abstract idea (see MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).
Storing and retrieving data from memory (i.e. an electronic database) has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (See MPEP 2106.05(d) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).

Distinguishing Subject Matter
Claims 1-20 distinguish over the prior art. The primary reason that claims 1-7 distinguish over the prior art is the inclusion of the combination of limitations of determining a place of service value that describes a type of facility associated with a healthcare utilization record, generating a utilization log that includes a provider UID, the place of service value, a type of service value, and a utilization time, and calculating a POS utilization rate of the first healthcare provider to each place of service value as a set of percentage values of a number of utilization logs comprising an instance of the place of service value as recited in combination with the other limitations of claim 1.  The closes prior art (Valuck and Wilson) discloses determining service values, generating utilization logs for providers, and calculating utilization rates. However, these features, as amended, differ over those taught in Valuck and Wilson. Considered in light of the remaining limitations, the claims differentiate over the prior art as a whole.
The primary reason that claims 8-15 distinguish over the prior art is the inclusion of the combination of limitations of determining an inbound re-referral rate of a second healthcare provider within a first time period, calculated as a proportion of subsets of referral logs including associated timestamps that are within the time period relative to other instances of the referral logs, and applying referral rules based on the inbound re-referral rate, as recited in combination with the other limitations of claim 8.  Thee closest prior art (Valuck and Wilson) discloses determining a form of inbound re-referral rate and applying rules based on the inbound re-referral rate as set forth in the previous rejections.  However, these limitations as now recited in combination with the remaining limitations differentiate over Valuck and Wilson and the prior art as a whole.
The primary reason that claims 16-20 distinguish over the prior art is based on the combination of the features in claims 1 and 8 set forth above.

Response to Arguments
In the remarks filed 07/15/2022, Applicant argues that (1) the amended preambles of claims 1 and 8 do not recite methods of organizing human activity; (2) the creation of utilization logs with structured data as recited in claims 1 and 8 enables rapid responses to queries and generation of re-referral rates, which integrates the abstract idea into a practical application as in Enfish; (3) claims 1, 11, and 19 integrate the abstract idea into a practical application by reciting a computing device running a POC application with a clinical documentation workflow; (4) the claims impose meaningful limits on their scope which does not preempt every application of the abstract idea; (5) the claims as amended distinguish over Valuck and Wilson.
In response to argument (1), when reading the preamble in the context of the entire claim, the recitation “efficient determination of a healthcare referral provider” and “maximizing healthcare referral outcomes” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. To the extent that the body of the claims refers to elements recited in the preamble, these limitations have been addressed in the updated rejections set forth above.  The examiner respectfully submits that the claims recite limitations that encompasses an abstract idea for the reasons set forth above.
In response to argument (2), the claims in Enfish provided a technical improvement that achieved benefits over conventional databases.  This was achieved through a new type of self-referential table that the specification disclosed as providing faster search times and smaller memory requirements.  The instant claims, in contrast, do not recite a novel data structure, which the specification describes as providing particular technical improvements such as reduced memory requirements, increased processing speeds, faster search times over existing technologies.  The claims recite the data structure as including nodes and directed edges.  However, as set forth in the above rejections under 112(a), there is no discloses of nodes and directed edges.  Therefore, the specification cannot describe these elements as providing technical improvements to existing technologies.  Additionally, as explained above, simply utilizing existing computing devices to provide faster processing over manual processing does not integrate an abstract idea into a practical application.  Therefore, this argument is not found to be persuasive.
In response to argument (3), the broadest reasonable interpretation of this application-based computing device encompasses a generic computer component.  As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application. Therefore, this argument is not found to be persuasive.
In response to argument (4), While it is acknowledged that preemption is the concern driving judicial exceptions to patent eligibility, preemption is not a stand-alone test for eligibility.  Rather, the results of applying the two-part framework from Alice Corp. and Mayo answer the question of whether the claims are preemptive. Where the claims are deemed only to be directed to patent ineligible subject matter under the two-part framework, as they are in this case, preemption concerns are fully addressed and made moot.  As shown above, the claims are directed to an abstract idea and the additional elements do not amount to significantly more than the abstract idea.  Therefore, the claims are not directed to patent-eligible subject matter for the reasons set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iliff, US Patent Application Publication No. 2017/0103177, discloses determining and displaying 	outbound patient referral data for physicians.
Baldwin, International Publication No. WO 2005/093613, discloses tracking patient referrals and 	re-referrals.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626